STADION INVESTMENT TRUST FILED VIA EDGAR September 28, 2010 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Stadion Investment Trust File Nos. 333-103714; 811-21317 Ladies and Gentlemen: On behalf of Stadion Investment Trust ("Registrant"), attached for filing under the Securities Act of 1933 and the Investment Company Act of 1940 is Post-Effective Amendment No. 22 (the "Amendment") to Registrant's registration statement on Form N-1A.The Amendment is to be effective on October 1, 2010 pursuant to Rule 485(b) under the Securities Act of 1933. The Amendment is being filed to incorporate audited financial statements of theTrust for the fiscal year ended May 31, 2010 and to update other financial information and disclosures.The Amendment also incorporates changes made in response to comments from the Securities and Exchange Commission (the “Commission”) staff on Post-Effective Amendment No. 21, which was filed with the Commission on July 30, 2010.The undersigned represents that the Amendment does not contain disclosures that would render it ineligible to become effective under paragraph (b) of Rule 485 under the Securities Act of 1933. Please direct any questions regarding this filing to the undersigned at 513/587-3418. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Assistant Secretary
